          Case 2:20-cr-00392-JDW Document 10 Filed 11/19/20 Page 1 of 1



Waiver of Indictment



                             UNITED STATES DISTRICT COURT

                                           FOR THE

                         EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                        :

                v.                              :          CRIMINAL NO. 20-392

SHAHIDUL GAFFAR                                 :



                Shahidul Gaffar, the above named defendant, who is accused of

                                        18 U.S.C.§ 371

being advised of the nature of the charge and his rights, hereby waives in open court prosecution

by indictment and consents that the proceeding may be by information instead of by indictment.




                                                    Shahidul Gaffar, Defendant


                                                    Witness


Date                                                Elizabeth Toplin, Counsel for Defendant
